Hall, Justice.
[Mann filed a bill against Lowe, executor, and others, to compel a settlement of accounts made between himself and the testator, and a specific performance of a contract concerning, certain land and improvements in Spaldingcounty. The bill was filed in Spalding county. The executor, who was the only substantial party, lived in Fulton county. Two other defendants were joined with him, who were tenants on the land in controversy, but no relief’ was prayed against them. A demurrer, for want of jurisdiction in the superior court of Spalding county, was overruled. and defendant excepted.]